 

Exhibit 10.76

 

MODIFICATION AND EXTENSION AGREEMENT

(Long Form)

 

This Modification and Extension Agreement (the “Agreement”) is dated for
reference purposes as of March 21, 2011, between INVENTURE FOODS, INC., a
Delaware corporation f/k/a THE INVENTURE GROUP, INC. (the “Borrower”) and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, its successors and
assigns (the “Bank”).

 

Unless defined elsewhere in this Agreement, terms used herein have the meanings
given them in the Definitions Section hereof.

 

Factual Background

 

A.            Bank and Borrower are parties to that certain Loan Agreement
(Revolving Line of Credit Loan and Term Loan) dated as of May 16, 2007 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “RLOC/Term Loan Agreement”).  The RLOC/Term Loan Agreement establishes
(1) a revolving line of credit loan (“RLOC Loan” or “Facility 1”) to Borrower in
the maximum principal amount of Fifteen Million and No/100 Dollars
($15,000,000.00) (the “RLOC Loan Maximum Committed Amount”), and (2) a term loan
(“Term Loan” or “Facility 2”) to Borrower in the principal amount of Six Million
and No/100 Dollars ($6,000,000.00) (the “Term Loan Amount”).  Bank also made a
term loan (the “RE Loan”) to Borrower in the principal amount of Four Million
and No/100 Dollars ($4,000,000.00) (the “RE Loan Amount”), pursuant to that
certain Term Loan Agreement dated as of June 28, 2007 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “RE Loan
Agreement”).  The RLOC Loan, the Term Loan, and the RE Loan are hereinafter
collectively, referred to as the “Credit Facilities” or “Loans” as applicable,
each, individually, a “Credit Facility,” or “Loan,” as applicable).  All
capitalized terms used herein and not defined shall have the meanings set forth
in the RLOC/Term Loan Documents or the RE Loan Documents (as such term is
defined below), as applicable.

 

B.            The RLOC Loan is evidenced by a Promissory Note Secured by Deed of
Trust (Revolving Line of Credit Loan) made payable to Bank in the RLOC Loan
Maximum Committed Amount (as amended, restated, renewed, replaced, supplemented
or otherwise modified from time to time, the “RLOC Loan Note”).  The Term Loan
is evidenced by a Promissory Note Term Loan - Interim Draw Period Converting to
Term (Term Loan - Interim Draw Period Converting to Term) made payable to Bank
in the Term Loan Amount (as amended, restated, renewed, replaced, supplemented
or otherwise modified from time to time, the “Term Loan Note”).  The RE Loan is
evidenced by a Promissory Note Secured by Deed of Trust (Term Loan) made payable
to Bank in the RE Loan Amount (as amended, restated, renewed, replaced,
supplemented or otherwise modified from time to time, the “RE Loan Note”).  The
RLOC Loan Note, the Term Loan Note, and the RE Loan Note, as amended, restated,
renewed, replaced, supplemented or otherwise modified from time to time, are
hereinafter collectively, referred to as the “Notes,” each, individually, a
“Note,” as applicable.

 

C.            The Notes are secured by, among other things, (i) that certain
Business Security Agreement (Blanket - All Business Assets) dated as of May 16,
2007, covering all business assets of the Obligated Group (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Business
Security Agreement”), (ii) that certain Leasehold Deed of Trust with Assignment
of Rents, Security Agreement, and Fixture Filing (Washington) by RADER
FARMS, INC., a Delaware corporation (“Rader”), as grantor, and CHICAGO TITLE
INSURANCE COMPANY, as trustee, and Bank, as beneficiary and secured party dated
as of June 28, 2007, and recorded July 2, 2007, as Recording Number 2070700138
in the Official Records of Whatcom County, Washington (the “Deed of Trust”)
covering certain real and personal property, as therein described (all
collectively, the “Property”).  The Property encumbered by the Deed of Trust
includes, without limitation, Rader’s Lessee’s Rights under the Ground Lease.

 

1

--------------------------------------------------------------------------------


 

D.            The following parties have each agreed to guarantee all or certain
of Borrower’s obligations to Bank in accordance with one or more Guaranties:

 

(1)           BN FOODS INC., a Colorado corporation (“BN Foods”);

 

(2)           BOULDER NATURAL FOODS, INC., an Arizona corporation (“Boulder”);

 

(3)           LA COMETA PROPERTIES, INC., an Arizona corporation (“La Cometa”);

 

(4)                                  POORE BROTHERS - BLUFFTON, LLC, a Delaware
limited liability company (the “PBC”);

 

(5)           RADER FARMS, INC., a Delaware corporation (“Rader”); and

 

(6)           TEJAS PB DISTRIBUTING, INC., an Arizona corporation (“Tejas”);

 

Each of the Guarantors described above is an Obligated Group Party (as such term
is defined below).  It is intended (i) that each Obligated Group Party shall be
liable for the Credit Facilities, directly or indirectly, as a Borrower or as a
Guarantor, (ii) that all business assets of each Obligated Group Party shall be
pledged to Bank as collateral for the Credit Facilities, (iii) that the
financial statements and other information required of Borrower under this
Agreement shall be prepared on a consolidated basis to include all Obligated
Group Parties, (iv) that all covenants of Borrower shall be covenants of the
Obligated Group Parties as applicable to the appropriate Obligated Group
Party(ies), and (v) that all representations and warranties of Borrower shall be
representations and warranties of the Obligated Group Parties as applicable to
the appropriate Obligated Group Party(ies). Borrower is a holding company for
several affiliated entities, and each of the Obligated Group Parties (other than
Borrower) is an Affiliate, and a wholly owned subsidiary, of Borrower.

 

E.             U.S. BANCORP EQUIPMENT FINANCE, INC. (“USBEF”), and Borrower are
parties to that certain Master Lease Agreement dated April 19, 2010 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Lease”).  All of the Lease documents which evidence, guarantee, secure, or
otherwise pertain to the Lease are hereinafter collectively referred to as the
“Lease Documents”).

 

F.             The RLOC Loan is due and payable on June 30, 2011 (the “RLOC
Maturity Date”).  The Term  Loan is due and payable on May 31, 2014 (the “Term
Loan Maturity Date”).  The RE Loan is due and payable on July 1, 2017 (the “RE
Maturity Date”).

 

G.            As of March 16, 2011, Borrower was indebted to Bank (1) under the
RLOC Loan Note in the total principal amount of Seven Million Eight Hundred Six
Thousand Six Hundred Ninety-One  and 50/100 Dollars ($7,806,691.50), plus
accrued interest; (2) under the Term Loan Note in the total principal amount of
Two Million Seven Hundred Eighty-Five Thousand Seven Hundred Fourteen and 35/100
Dollars ($2,785,714.35), plus accrued interest, and (3) under the RE Loan Note
in the total principal amount of Three Million Three Hundred Eighty-Three
Thousand One Hundred Seventy-One and 78/100 Dollars ($3,383,171.78), plus
accrued interest (these amounts are collectively referred to herein as the
“Present Debt”).  The Present Debt is calculated without regard to any principal
payments which are required or allowed under this Agreement, if any.

 

2

--------------------------------------------------------------------------------


 

H.            Borrower has requested that Bank modify and extend the RLOC Loan
as set forth below.  Bank, although under no obligation to do so, is willing to
so modify the RLOC Loan, subject to the terms and conditions set forth below.

 

THEREFORE, Bank and Borrower agree as follows:

 

Definitions:  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  All references to dollar amounts shall
mean amounts in lawful money of the United States of America.  Words and terms
used in the singular shall include the plural, and the plural shall include the
singular, as the context may require.  The terms “Guarantor” as used in this
Agreement and the other the RLOC/Term Loan Documents and the RE Loan Documents
shall apply only if any such parties exist, and should be ignored if
inapplicable.  Capitalized terms used and not defined herein have the meanings
given in the Loan Agreement.

 

“Affiliate of” or “affiliated with” means in control of, controlled by or under
common control with.

 

“Agreement” means this modification agreement between Borrower and Bank.

 

“Bank” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“BN Foods” has the meaning set forth in Recital D above.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Boulder” has the meaning set forth in Recital D above.

 

“Business Security Agreement” has the meaning set forth in Recital C above.

 

“Continuing Guaranty” and “Continuing Guaranties” have the meanings set forth in
Section 3.11 below.

 

“Credit Facility” and “Credit Facilities” have the meanings set forth in
Recital A above.

 

“Deed of Trust” has the meaning set forth in Recital C above.

 

“Facility 1” have the meanings set forth in Recital A above.

 

“Facility 2” have the meanings set forth in Recital A above.

 

“Facility Fee” has the meaning set forth in Section 4.2.

 

“Ground Lease” means that certain Ground Lease wherein Lyle Rader, Sue Rader,
Brad Rader and Julie Newell (formerly known as Julie Rader) are the current
lessors (collectively, “Ground Lessor”) and RADER FARMS, INC., a Delaware
corporation, is the current ground lessee, dated May 15, 2007.  The Ground Lease
is also described in that certain Memorandum of Lease and Purchase Agreement,
and recorded May 17, 2007, as Instrument No. 2070502840, Official Records of
Whatcom County, Washington.

 

“Ground Lessor’s Consent” means that certain Ground Lessor’s Consent Agreement
between Ground Lessor, Rader, Borrower, and Bank dated May 17, 2007 as
Instrument No. 2070700139, Official Records of Whatcom County, Washington.

 

3

--------------------------------------------------------------------------------


 

“Guarantor” means, each person or entity guaranteeing all or any portion of
Borrower’s obligations under the RLOC/Term Loan Documents and/or the RE Loan
Documents, or all or any portion of any other party’s obligations under the
RLOC/Term Loan Documents and/or the RE Loan Documents, pursuant to a Guaranty,
including those parties described in Recital D above (collectively, the
“Guarantor” or “Guarantors”).

 

“Guaranty” means, each guaranty executed or required to be executed in favor of
Bank in connection with any Loan, including each continuing guaranty, payment
guaranty, payment and performance guaranty, completion guaranty, completion
agreement, or indemnity agreement (collectively, the “Guaranty” or
“Guaranties”).

 

“La Cometa” has the meaning set forth in Recital D above.

 

“Lease” has the meaning set forth in Recital E above.

 

“Lease Documents” has the meaning set forth in Recital E above.

 

“Lessee’s Rights” means all of the Rader’s right, title, and interest under the
Ground Lease, including all possessory rights to the land, and all rights and
interests of the Rader in all improvements now existing or hereafter located on
the land.

 

“Note” and “Notes” have the meanings set forth in Recital B above.

 

“Obligated Group” and “Obligated Group Parties” shall mean, collectively,
(a) Borrower, (b) La Cometa, (c) PBC, (d) Tejas, (e) Boulder, (f) BN Foods, and
(g) Rader (each, individually, an “Obligated Group Party”).

 

“PBC” has the meaning set forth in Recital D above.

 

“Present Debt” has the meaning set forth in Recital F above.

 

“Property” means all or any part of the property affected by the Deed of Trust,
or any interest in all or any part of it, as the context requires, which
includes but is not limited to all of the Lessee’s Rights and all now existing
or hereafter acquired interests of Rader in and to the land described therein,
together with all improvements now or hereafter located on it.

 

“Rader” has the meaning set forth in Recital D above.

 

“RE Loan” has the meaning set forth in Recital A above.

 

“RE Loan Agreement” has the meaning set forth in Recital A above.

 

“RE Loan Amount” has the meaning set forth in Recital A above.

 

“RE Loan Documents” means all documents which evidence, guarantee, secure, or
otherwise pertain to the RE Loan, including but not limited to the RE Loan
Agreement, the RE Loan Note, the Business Security Agreement, the Deed of Trust,
and any other security instrument or agreement securing the RE Loan.

 

“RE Loan Note” has the meaning set forth in Recital B above.

 

4

--------------------------------------------------------------------------------


 

“Restated Business Security Agreement” has the meaning set forth in Section 3.10
below.

 

“Restated RLOC Loan Note” has the meaning set forth in Section 3.8 below.

 

“RLOC Loan” has the meaning set forth in Recital A above.  The RLOC Loan is
referred to in the RLOC/Term Loan Agreement as “Facility 1.”

 

“RLOC Loan Amount” has the meaning set forth in Recital A above.

 

“RLOC Loan Maximum Committed Amount” has the meaning set forth in Recital A
above.

 

“RLOC Loan Note” has the meaning set forth in Recital B above.  The RLOC Loan
Note will be amended, restated, and replaced in connection with the modification
contemplated hereunder in accordance with Section 3.9 above

 

“RLOC/Term Loan Agreement” has the meaning set forth in Recital A above.

 

“RLOC/Term Loan Documents” means all documents which evidence, guarantee,
secure, or otherwise pertain to the RLOC/Term Loans, including but not limited
to the RLOC/Term Loan Agreement, the Business Security Agreement, the Deed of
Trust, and any other security instrument or agreement securing the RLOC/Term
Loans.

 

“RLOC/Term Loans” means, collectively, RLOC Loan and Term Loan, which Credit
Facilities were made available by Bank to Borrower pursuant to and as described
in the RLOC/Term Loan Agreement.  The RLOC Loan, the Term Loan and the RE Term
Loans are and shall remain be cross-collateralized and cross-defaulted.

 

“RLOC Loan Maximum Committed Amount” has the meaning set forth in Recital A
above.

 

“Tejas” has the meaning set forth in Recital D above.

 

“Term Loan” has the meaning set forth in Recital A above.  The Term Loan is
referred to in the RLOC/Term Loan Agreement as “Facility 2.”

 

“Term Loan Amount” has the meaning set forth in Recital A above.

 

“Term Loan Note” has the meaning set forth in Recital C above.

 

“Title Company” means CHICAGO TITLE INSURANCE COMPANY, its successors and
assigns, and/or any title company that provides title insurance in favor of Bank
in connection with the Loan.

 

“Title Policy” means Title Policy No. 301980 issued on July 2, 2007, by the
Title Company insuring the Deed of Trust for the benefit of Bank.

 

5

--------------------------------------------------------------------------------


 

Agreement

 

1.             Recitals.  The recitals set forth above in the Factual Background
are true, accurate and correct.

 

2.             Reaffirmation/No Impairment.  Borrower reaffirms all of its
obligations under the RLOC/Term Loan Documents and the RE Loan Documents and
under the Loans.  Except as specifically hereby amended or restated, the
RLOC/Term Loan Documents and the RE Loan Documents shall each remain in full
force and effect.  Borrower’s payment and performance obligations pursuant to
the RLOC/Term Loan Documents and the RE Loan Documents, including all
extensions, amendments, renewals or replacements thereof, shall continue to be
secured by the security interests and liens arising under the RLOC/Term Loan
Documents and the RE Loan Documents.

 

3.             Modification of Loan Documents.  The RLOC/Term Loan Documents and
the RE Loan Documents are hereby modified and amended as described below,
certain RLOC/Term Loan Documents and certain RE Loan Documents are required to
be modified, amended, and or restated as described below, and certain additional
documents or items are required as set forth below.  In the event of a conflict
between the terms of the RLOC/Term Loan Documents or the RE Loan Documents and
the terms of this Agreement, this Agreement shall control.

 

3.1          Maturity Date of Loan.  The maturity date of the RLOC Loan is
hereby extended to July 31, 2014 (the “Extended Maturity Date”).  All sums owing
on the RLOC Loan shall be due and payable no later than this Extended Maturity
Date.  Borrower acknowledges that concurrently with the execution of this
Agreement, Borrower shall execute and/or cause Guarantor to execute, as
applicable, certain other documents as may be required by Bank.  The Extended
Maturity Date of the RLOC Loan is reflected in the Restated RLOC Loan Note being
executed by Borrower pursuant to Section 3.9 below.

 

3.2          Increase in RLOC Loan Amount.  The RLOC Loan Amount is hereby
increased from Fifteen Million and No/100 Dollars ($15,000,000.00) to
Twenty-Five Million and No/100 Dollars ($25,000,000.00).

 

3.3          Name Changes.

 

(a)           Effective May 20, 2010, Borrower changed its name from “THE
INVENTURE GROUP, INC., a Delaware corporation” to “INVENTURE FOODS, INC., a
Delaware corporation.”  Any and all references to “Borrower” under the RLOC/Term
Loan Documents and the RE Loan Documents shall mean “INVENTURE FOODS, INC., a
Delaware corporation.”

 

(b)           Effective May 11, 2007, RFAC changed its name from “RADER FARMS
ACQUISITION CORP., a Delaware corporation” to “RADER FARMS, INC., a Delaware
corporation.”  Any and all references to “RFAC” or “RDI” or “RFI”  under the
RLOC/Term Loan Documents and the RE Loan Documents shall now mean “Rader,” which
shall hereafter refer to RADER FARMS, INC., a Delaware corporation.

 

3.4          Modifications to Section 2.2 of RLOC Loan Agreement.

 

(a)           The expiration date of the RLOC Loan being hereby modified to be
July 31, 2014.  Therefore, Section 2.2(a) of the RLOC/Term Loan Agreement is
hereby amended and modified to read as follows:

 

6

--------------------------------------------------------------------------------


 

“(a)         Availability; Borrowing Base.  Availability under the Facility 1
line of credit will be governed by a borrowing base formula, and is available
between the date of this Agreement and July 31, 2014 (the “Facility 1 Expiration
Date”) unless Borrower is in default.  The outstanding principal balance of
Facility 1 plus the outstanding amounts of any letters of credit, including
amounts drawn on letters of credit and not yet reimbursed under Facility 1,
shall not exceed the Borrowing Base.  Borrower will provide Bank with
information regarding the Borrowing Base in such form and at such times as Bank
may request.”

 

(b)           The maturity date of the RLOC Loan being hereby modified to be
July 31, 2014.  Therefore, Section 2.2(c) of the RLOC/Term Loan Agreement is
hereby amended and modified to read as follows:

 

“(c)         Maturity Date.  The maturity date of Facility 1 is July 31, 2014
(the “Facility 1 Maturity Date”).  All sums owing under Facility 1 shall be due
and payable no later than the Facility 1 Maturity Date.”

 

(c)           The Unused Commitment Fee for the RLOC Loan is being hereby
modified, and therefore.  Section 2.2(f) of the RLOC/Term Loan Agreement is
hereby amended and modified to read as follows:

 

“(f)        Unused Commitment Fee.  Borrower shall pay to Bank an unused
commitment fee (the “Unused Commitment Fee”) on the average daily unused portion
of Facility 1 at the rate of twenty-five hundredths of one percent (0.25%) (25
basis points) per annum, such fee calculated quarterly and payable in arrears by
Borrower, in immediately available funds, within fifteen (15) days after the end
of each calendar quarter for which the fee is owing.”

 

(d)           The Fee and Rate Schedule attached as Exhibit C of the RLOC/Term
Loan Agreement (i) is no longer applicable to the RLOC Loan, and (ii) will
continue to be applicable to the Term Loan.

 

(e)           Subsection (iii) of as Section 2.2(h) of the RLOC/Term Loan
Agreement is hereby deleted and in it’s stead, the following is added:

 

(iii)          For each letter of credit issued hereunder, Borrower shall pay to
Bank annual non-refundable letter of credit fees, payable quarterly in advance,
calculated at the beginning of each calendar quarter and based upon (1) the then
existing per annum Note Rate (as such term is defined in the RLOC Loan Note),
and (2) the face amount of the applicable letter of credit.

 

3.5          Definitions Modified or Added to, or Deleted from RLOC/Term Loan
Documents.

 

(a)           The definition of “Borrowing Base” in the RLOC/Term Loan Documents
is hereby modified and amended to read as follows:

 

““Borrowing Base” means an amount equal to:

 

(a)           the sum of (i) eighty five percent (85%) of Net Eligible Accounts,
plus (ii) sixty percent (60%) of the applicable Obligated Group Party’s(ies’)
cost (determined on a lower of cost or market basis or on such other basis as
may be designated by Bank from time to time) of Eligible Raw Material Inventory,
as such cost may be diminished as a result of any event causing loss or
depreciation in value of Eligible Raw Material

 

7

--------------------------------------------------------------------------------


 

Inventory, plus (iii) sixty-five percent (65%) of the applicable Obligated Group
Party’s(ies’) cost (determined on a lower of cost or market basis or on such
other basis as may be designated by Bank from time to time) of Eligible Finished
Goods Inventory, as such cost may be diminished as a result of any event causing
loss or depreciation in value of Eligible Finished Goods Inventory; provided,
however, that in no event shall total Eligible Inventory exceed fifty percent
(50%) of the Borrowing Base (excepting, at the request of Borrower, a seasonal
adjustment of sixty percent (60%) will be allowed for the period of
August through January), less

 

(b)           the Rent Reserve Amount, less

 

(c)           undrawn amounts of outstanding letters of credit issued by Bank or
any Affiliate thereof.”

 

(b)           The introductory portion of the definition of “Eligible Finished
Goods Inventory” in the RLOC/Term Loan Documents is hereby modified and amended
to read as follows:

 

““Eligible Finished Goods Inventory” means, collectively, the value of each
Obligated Group Party’s, finished goods inventory so long as it meets the
following conditions:…”

 

(c)           The definition of “Eligible Inventory” in the RLOC/Term Loan
Documents is hereby modified and amended to read as follows:

 

““Eligible Inventory” means, collectively, all Eligible Raw Materials Inventory
and all Eligible Finished Goods Inventory.”

 

(d)           The introductory portion of the definition of “Eligible Raw
Materials” in the RLOC/Term Loan Documents is hereby modified and amended to
read as follows:

 

““Eligible Raw Materials Inventory” means, collectively, the value of each
Obligated Group Party’s raw materials inventory so long as it meets the
following conditions:…”

 

(e)           The definition of “Rent Reserve Amount” in the RLOC/Term Loan
Documents is hereby added as follows:

 

““Rent Reserve Amount” means One Hundred Fourteen Thousand and No/100 Dollars
($114,000.00).”

 

(f)            Subparagraphs (ix) and (x) within the definition of “Eligible
Accounts” in the RLOC/Term Loan Documents under are hereby modified and amended
to read as follows:

 

“(ix)         Receivables Concentration.  “Eligible Accounts” shall not include
(a) that portion of the account(s) due from any single account debtor, other
than Costco, Kroger, Safeway, Target, or Walmart/Sam’s Club, which exceeds ten
percent (10%) of such Obligated Group Party’s aggregate accounts, or (b) that
portion of the account(s) due from Costco which exceeds fifty percent (50%) of
such Obligated Group Party’s aggregate accounts, or (c) that portion of the
account(s) due from Kroger, Safeway, Target, or Walmart/Sam’s Club which exceeds
twenty percent (20%) of such Obligated Group Party’s aggregate accounts.

 

8

--------------------------------------------------------------------------------


 

(x)            Cross-Age.  If the dollar amount of accounts of an account
debtor, other than Costco, Walmart/Sam’s Club Kroger, Safeway, or Target, which
are not Eligible Accounts under subparagraph (ii) above exceeds ten percent
(10%) of the total dollar amount due from such account debtor (which percentage
limitation may change from time to time at Bank’s discretion), all of such
account debtor’s accounts shall be excluded from Eligible Accounts.”

 

3.6          Definitions Modified or Added to or Deleted from the RLOC/Term Loan
Documents AND the RE Loan Documents.

 

(a)           The definitions set forth in the RLOC/Term Loan Documents and the
RE Loan Documents is hereby modified, amended, and/or added to read as follows:

 

““Base Rate” shall mean the greater of (a) the Prime Rate, and (b) the Federal
Funds Rate plus one half of one percent (0.5%).

 

“Base Rate Loan” shall mean a Loan that bears interest at the Base Rate.

 

“Federal Funds Rate” shall mean, for any day, the rate of interest per annum
(rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such day, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including without limitation, any arbitration panel, any court, any commission,
any agency or any instrumentality of the foregoing.

 

“Maintenance Capital Expenditures” has the meaning of 50% of depreciation
expense.”

 

“Prime Rate” shall mean the prime rate announced by Bank from time to time,
which is a base rate that Bank from time to time establishes and which serves as
the basis upon which effective rates of interest are calculated for those loans
which make reference thereto.  The Prime Rate is not necessarily the lowest rate
offered by Bank.  With respect to Base Rate Loans, each change in the rate of
interest hereunder shall become effective on the date each Prime Rate change is
announced by Bank or with each change in the Federal Funds Rate, as the case may
be.”

 

(b)           The definitions “Initial Minimum TNW Amount,” “Minimum TNW
Amount,” and “Tangible Net Worth” set forth in the RLOC/Term Loan Documents and
the RE Loan Documents are hereby deleted in their entirety.

 

3.7          Modifications to Financial Covenants to RLOC/Term Loan Documents
and RE Loan Documents.

 

(a)           Section 3.5(d) of the RLOC/Term Loan Agreement is hereby amended
and modified to read as follows:

 

9

--------------------------------------------------------------------------------


 

“(d)         Compliance Certificate.  Within forty-five (45) days after the end
of each fiscal quarter, a certificate in the form attached hereto as Exhibit A
(each, a “Compliance Certificate”), executed by Borrower’s chief financial
officer or other officer or person acceptable to Bank, certifying (1) that the
Obligated Group is in compliance with the financial covenants set forth in this
agreement, including (i) the minimum Fixed Charge Coverage Ratio required under
Section 3.17, and (ii) the maximum Leverage Ratio required under Section 3.17,
(2) that the representations and warranties set forth in the Agreement are true
and correct as of the date of the certificate, and (3) that, as of the date of
the certificate, no default or Event of Default, or Unmatured Event of Default,
has occurred and is continuing under this Agreement.”

 

(b)           Section 3.5(d) of the RE Loan Agreement is hereby amended and
modified to read as follows:

 

“(d)         Compliance Certificate.  Within forty-five (45) days after the end
of each fiscal quarter, a certificate in the form attached hereto as Exhibit C
(each, a “Compliance Certificate”), executed by Borrower’s chief financial
officer or other officer or person acceptable to Bank, certifying (1) that the
Obligated Group is in compliance with the financial covenants set forth in this
agreement, including (i) the minimum Fixed Charge Coverage Ratio required under
Section 3.17, and (ii) the maximum Leverage Ratio required under Section 3.17,
(2) that the representations and warranties set forth in the Agreement are true
and correct as of the date of the certificate, and (3) that, as of the date of
the certificate, no default or Event of Default, or Unmatured Event of Default,
has occurred and is continuing under this Agreement.”

 

(c)           Exhibit A “Compliance Certificate” to the RLOC/Term Loan Agreement
and Exhibit C “Compliance Certificate” of the RE Loan Agreement, and the
Compliance Certificate attached to the Lease and Lease Documents are hereby
modified, amended, restated, and replaced by the attached Exhibit A.

 

(d)           Section 3.17(a) of the RLOC/Term Loan Agreement and the RE Loan
Agreement is hereby amended and modified to read as follows;

 

“(a)         Fixed Charge Coverage Ratio.  The Obligated Group shall maintain,
and Borrower shall cause the Obligated Group to maintain, a Fixed Charge
Coverage Ratio of at least 1.20 to 1.00.  This Fixed Charge Coverage Ratio shall
be tested quarterly (i) on a cumulative consolidated basis for the first four
quarters ending after the Closing Date, and (ii) thereafter, on a rolling four
(4) quarter basis, calculated at the end of each fiscal quarter, using the
results of that fiscal quarter and each of the three (3) immediately preceding
fiscal quarters.

 

(e)           Section 3.17(b) of the RLOC/Term Loan Agreement and the RE Loan
Agreement is hereby amended and modified to read as follows;

 

“(b)         Leverage Ratio.  The Obligated Group shall maintain, and Borrower
shall cause the Obligated Group to maintain, a Leverage Ratio as of the last day
of each fiscal quarter beginning with fiscal quarter ended March 31, 2011, of
not more than 3.00 to 1.00.”

 

(f)            Section 3.17(c) of the RLOC/Term Loan Agreement and the RE Loan
Agreement is hereby deleted in its entirety.

 

10

--------------------------------------------------------------------------------

 


 

(g)           The following language is added to the end of Section 3.2 of the
RLOC/Term Loan Agreement and Section 3.2 of the RE Loan Agreement.

 

“Without limiting the generality of the foregoing, the issuance of a request or
directive regarding capital adequacy (whether or not having the force of law)
that has the effect of reducing the rate of return on Bank’s capital as a
consequence of its obligations under this Agreement to a level below that which
Bank could have achieved but for such adoption, Change or compliance (taking
into consideration Bank’s policies with respect to capital adequacy), then in
any such event, Borrower shall pay to Bank such additional amounts as will
compensate Bank for such costs or lost income resulting thereby as reasonably
determined by Bank.  The term “Change” shall include (i) any change after the
date of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption
of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof after the date of this Agreement which affects the
amount of capital required or expected to be maintained by Bank or any
corporation controlling Bank.  Notwithstanding the foregoing, for purposes of
this Agreement, all requests, rules, guidelines or directives in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change regardless of the date enacted, adopted or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change regardless of the date
adopted, issued, promulgated or implemented.  “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.”

 

(h)           Section 6.1(p) of the RLOC/Term Loan Agreement is hereby amended
and modified to read as follows:

 

“(p)         Borrower or the Obligated Group or any Obligated Group Party, as
the case may be, has failed to timely deliver to Bank any Compliance Certificate
or Borrowing Base Certificate, or (i) fails to maintain at least the minimum
Fixed Charge Coverage Ratio required under Section 3.17, or (ii) exceeds the
maximum Leverage Ratio required under Section 3.17; or”

 

(i)            Section 7.1(q) of the RE Loan Agreement is hereby amended and
modified to read as follows:

 

“(q)         Borrower or the Obligated Group or any Obligated Group Party, as
the case may be, has failed to timely deliver to Bank any Compliance Certificate
or Borrowing Base Certificate, or (i) fails to maintain at least the minimum
Fixed Charge Coverage Ratio required under Section 3.17, or (ii) exceeds the
maximum Leverage Ratio required under Section 3.17; or”

 

(j)            Exhibit C “Fee and Rate Schedule” attached to the RLOC/Term Loan
Agreement is hereby modified to be the Fee and Rate Schedule attached hereto as
Exhibit C.

 

(k)           The following is hereby added as a new Section 8.24 to the
RLOC/Term Loan Agreement and as a new Section 9.24 to the RE Loan Agreement,

 

11

--------------------------------------------------------------------------------


 

“8.24 [9.24]          LIBOR Rate Loans.  Without limiting the generality of
anything in this Agreement or any Note to the contrary notwithstanding, if: 
(i) the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful for Bank to fund or maintain Loans based
on the LIBOR rate as set forth in the Notes (“LIBOR Rate Loans”) (whether or not
such assertion carries the force of law), (ii) deposits in U.S. Dollars (in the
applicable amounts) are not being offered to Bank in the applicable markets,
(iii) by reason of circumstances affecting the applicable markets, adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate;
(iv) that the applicable LIBOR Rate will not adequately and fairly reflect the
cost to Bank of funding LIBOR Rate Loans or (v) that the making or funding of
LIBOR Rate Loans is impracticable for Bank, the obligation of Bank to make,
LIBOR Rate Loans shall be suspended until Bank shall notify Borrower that the
circumstances causing such suspension no longer exist, and the existing LIBOR
Rate Loans shall automatically convert, on and as of the date of such
notification, into Base Rate Loans.”

 

3.8          Modification to Negative Covenants in RLOC/Term Loan Document and
RE Loan Documents.

 

(a)           Section 3.15(d) of the RLOC/Term Loan Agreement and the RE Loan
Agreement are both hereby amended and modified to read as follows:

 

“(d)         entered into any consolidated, merger, pool, joint venture,
syndicate or other combination; provided that Borrower may merge or combine with
any other Obligated Group Party, and each Obligated Group Party may merge or
combine with any other Obligated Group Party.”

 

3.9          Restated RLOC Loan Note.  Concurrently with the execution of this
Agreement, Borrower shall execute and deliver to Bank an amended and restated
promissory note in a form acceptable to Bank in its sole and absolute discretion
(the “Restated RLOC Loan Note”), which Restated RLOC Loan Note shall reflect the
modifications set forth in this Agreement and certain other modifications by
operation of the Restated RLOC Loan Note, which shall control.  The Restated
RLOC Loan Note amends, restates, and replaces the RLOC Loan Note, as such may
have been amended or restated from time to time prior to the date of this
Agreement, and any credit outstanding under thereunder shall be deemed to be
outstanding under the Restated Note.  To the extent of any inconsistencies
between the provisions of the Restated RLOC Loan Note and this Agreement or any
other RLOC/Term Loan Documents, the provisions of the Restated RLOC Loan Note
shall control.

 

3.10        Restated Business Security Agreement.  Concurrently with the
execution of this Agreement, Borrower shall execute and deliver to Bank an
amended and restated Business Security Agreement in a form acceptable to Bank in
its sole and absolute discretion (the “Restated Business Security Agreement”),
which Restated Business Security Agreement shall secure Borrower’s obligations
to Bank under the Loans as described therein, as modified hereby, in such form
as is acceptable to Bank in its sole and absolute discretion.  To the extent of
any inconsistencies between the provisions of Restated Business Security
Agreement and this Agreement or any other RLOC/Term Loan Documents or RE Loan
Documents, the provisions of the Restated Business Security Agreement shall
control.

 

3.11        Continuing Guaranties.  Concurrently with the execution of this
Agreement, each Guarantor shall execute and deliver to Bank a new Continuing
Guaranty, guaranteeing Borrower’s obligations to Bank under the Loans as
described therein, as modified hereby, in such form as is acceptable to Bank in
its sole and absolute discretion (each, a “Continuing Guaranty” and
collectively, the “Continuing Guaranties”).  To the extent of any
inconsistencies between the provisions of any Continuing Guaranty and this
Agreement or any other RLOC/Term Loan Documents or RE Loan Documents, the
provisions of each such Continuing Guaranty shall control.

 

12

--------------------------------------------------------------------------------


 

3.12        Amendment of Deed of Trust.  Concurrently with the execution of this
Agreement, Borrower shall execute and deliver to Bank, an Amendment to Deed of
Trust, Assignment of Rents and Security Agreement (Financing Statement) and
Memorandum of Modification regarding the Deed of Trust in a form acceptable to
Bank in its sole and absolute discretion (the “Deed of Trust Amendment”).

 

3.13        Consents.  Concurrently with the execution of this Agreement, each
Guarantor shall execute and deliver to Bank a consent to this Agreement and the
modifications set forth herein in such form as is acceptable to Bank in its sole
and absolute discretion.

 

4.             Conditions Precedent to Closing.  Before this Agreement becomes
effective and any party becomes obligated under it, all of the following
conditions shall have been satisfied at Borrower’s sole cost and expense in a
manner acceptable to Bank in the exercise of Bank’s sole judgment and
discretion:

 

4.1          Receipt of Documents and Other Items.  Borrower shall have duly
executed or obtained the due execution of, and delivered to Bank, all documents
and other items required by Bank to be executed in connection with this
Agreement and the modification contemplated hereunder, all in form and content
required by Bank or its counsel, including but not limited to Bank shall have
received fully executed, and where appropriate, acknowledged originals of all
documents required pursuant to Section 3 above.

 

4.2          Facility Fee.  In connection with the RLOC Loan, Bank shall have
received a fully earned and non-refundable facility fee in the amount of Fifteen
Thousand and No/100 Dollars ($15,000.00) (the “Facility Fee”).

 

4.3          Title Endorsement.  Bank shall have received such assurance as Bank
may require that the validity and priority of the Deed of Trust has not been and
will not be impaired by this Agreement or the transactions contemplated by it,
which may include but not be limited to an unconditional commitment of the Title
Company to issue an additional advance endorsement (CLTA 108.8, or equivalent)
and a modification endorsement (CLTA Endorsement No. 110.5 or equivalent) to be
attached to the Title Policy, insuring the Deed of Trust to the same extent as
the Title Policy without any additional exceptions or exclusions thereto with
the premium and all costs associated therewith to have been paid in full by
Borrower.

 

4.4          Reimbursement of Bank’s Costs and Expenses.  Bank shall have
received reimbursement, in immediately available funds, of all costs and
expenses incurred by Bank in connection with this Agreement, including charges
for recording, filing, appraisal and legal fees, costs and expenses of Bank’s
counsel.  Such costs and expenses may include the allocated costs for services
for Bank’s in-house staffs, such as legal and appraisal.  Borrower acknowledges
that the Facility Fee payable in connection with this transaction do not include
the amounts payable by Borrower under this subsection.

 

4.5          Recording of Documents.  All documents required by Bank to be
recorded or filed in connection with this modification shall have been duly
recorded in the county in which the Property is located and/or filed in the
appropriate governmental office.

 

5.             Representations, Warranties and Acknowledgments.  Borrower and
Guarantor jointly and severally represent, warrant and acknowledge to Bank as
follows:

 

13

--------------------------------------------------------------------------------


 

5.1          Loan Documents.  All representations and warranties made and given
by Borrower or any Guarantor in the RLOC/Term Loan Documents and the RE Loan
Documents are true, complete, accurate and correct, as if given as of the date
of this Agreement.

 

5.2          Property.  Borrower lawfully possesses and holds fee simple title
to all of the Property which is real property, and the Deed of Trust is a
first-priority lien on that Property.  Borrower owns all of the Property which
is personal property, and all other personal property pledged by Borrower to
Bank as collateral for the Loans, free and clear of any reservations of title
and conditional sales contracts, and also of any security interests other than
the Deed of Trust and/or other security agreement(s) in favor of Bank.  There is
no financing statement affecting any of the Property or any other personal
property pledged by Borrower to Bank as collateral for the Loans on file in any
public office except for financing statements in favor of Bank, or its
predecessors in interest.

 

5.3          No Default.  No event has occurred and is continuing which would
constitute a default or Event of Default (as defined in the applicable
document), and no event has occurred and is continuing which, with notice or the
passage of time or both, would be an Event of Default, under any of the
RLOC/Term Loan Documents and the RE Loan Documents.

 

5.4          Enforceable Documents.  The RLOC/Term Loan Documents and the RE
Loan Documents, including this Agreement, to which Borrower is a party are
legal, valid, and binding agreements of Borrower enforceable in accordance with
their respective terms, and any instrument or agreement required hereunder or
thereunder, when executed and delivered, will be similarly legal, valid,
binding, and enforceable.

 

5.5          Financial Information.  All financial and other information that
has been or will be supplied to Bank is:  (i) sufficiently complete to give Bank
accurate knowledge of Borrower’s and any Guarantor’s financial condition;
(ii) in form and content required by Bank; and (iii) in compliance with all
applicable government regulations.  No material adverse change has occurred in
the business assets, or financial condition of Borrower or any Guarantor since
Borrower and any such Guarantor last supplied financial statements or
information to Bank.

 

5.6          No Claims or Defenses.  The Present Debt is due and payable to
Bank, and Borrower has no claims, offsets, counterclaims or defenses with
respect to:  (i) the payment of the Present Debt; (ii) the payment of any other
sums due under the RLOC/Term Loan Documents and the RE Loan Documents; (iii) the
performance of Borrower’s obligations under the RLOC/Term Loan Documents and the
RE Loan Documents; or (iv) any liability under any of the RLOC/Term Loan
Documents and the RE Loan Documents.

 

5.7          No Breach By Bank.  Bank (including all of its predecessors) has
not breached any duty to Borrower in connection with the Loans, and Bank
(including all of its predecessors) has fully performed all obligations it may
have had or now has to Borrower.

 

5.8          Interest and Other Charges.  All interest or other fees or charges
which have been imposed, accrued or collected by Bank (including all of its
predecessors) under the RLOC/Term Loan Documents and the RE Loan Documents or in
connection with the Loans through the date of this Agreement, and the method of
computing the same, were and are proper and agreed to by Borrower and were
properly computed and collected.

 

5.9          Claims, Disputes, Impairments.  Borrower has no pending litigation,
tax claims, proceedings, or disputes that may adversely affect Borrower’s
financial condition or impair Borrower’s ability to perform under the RLOC/Term
Loan Documents and the RE Loan Documents.

 

14

--------------------------------------------------------------------------------


 

5.10        Borrowing Entity.  Borrower is a corporation which is duly organized
validly existing and in good standing under the laws of the State of Delaware. 
There have been no changes in the organization, composition, ownership,
structure or formation documents of Borrower since the inception of the Loans. 
In each state in which Borrower does business, it is properly licensed and in
good standing.  This Agreement, and any instrument or agreement required
hereunder are within Borrower’s powers, have been duly authorized, and do not
conflict with any of Borrower’s organizational papers.

 

6.             Release of Bank.  In consideration of the agreements and of Bank
set forth in this Agreement, Borrower and each Guarantor that signs a consent to
this Agreement and all of its/their respective heirs, personal representatives,
predecessors, successors and assigns (individually and collectively, the
“Releasors”), hereby fully release, remise, and forever discharge Bank, its
parent, subsidiary, and any affiliated companies, any assignees of any of Bank’s
interest in the Loans or the RLOC/Term Loan Documents and the RE Loan Documents,
any owners of participation or other interests in the Loans or the RLOC/Term
Loan Documents and the RE Loan Documents, any purchasers of all or any portion
of the Property at any foreclosure sale or from Bank or any of its affiliates,
and all past and present officers, directors, employees, agents servants,
partners, shareholders, attorneys, and managers of each of them, and all of
their respective heirs, personal representatives, predecessors, successors, and
assigns, for, from, and against any and all claims, liens, demands, actions,
causes of action, controversies, offsets, obligations, losses, costs or
expenses, damages including any foreseeable or unforeseeable consequential
damages, and liabilities of every kind and character whatsoever, including,
without limitation, any action, omission, misrepresentation or other basis of
liability founded either in tort or contract and the duties arising thereunder,
that the Releasors, or any one of more of them, has had in the past, or now has,
whether known or unknown, whether asserted or unasserted, by reason of any
matter, cause or thing set forth in, relating to or arising out of, of in any
way connected with or resulting from, the Loans or the RLOC/Term Loan Documents
and the RE Loan Documents.

 

7.             Miscellaneous.

 

7.1          Incorporation.  This Agreement shall form a part of each RLOC/Term
Loan Documents and the RE Loan Documents, and all references to a given
RLOC/Term Loan Documents and the RE Loan Documents shall mean that document as
hereby modified.

 

7.2          No Prejudice; Reservation of Rights.  This Agreement shall not
prejudice any rights or remedies of Bank under the RLOC/Term Loan Documents and
the RE Loan Documents.  Bank reserves, without limitation, all rights which it
has against any indemnitor, guarantor, or endorser of the Note.

 

7.3          Purpose and Effect of Bank Approval.  Bank’s approval of any matter
in connection with the Loans are for the sole purpose of protecting Bank’s
security and rights.  No such approval shall result in a waiver of any default
of Borrower.  In no event shall Bank’s approval be a representation of any kind
with regard to the matter being approved.

 

7.4          Disclosure to Title Company.  Without notice to or the consent of
Borrower, Bank may disclose to any title insurance company insuring any interest
of Bank under the Deed of Trust (whether as primary insurer, coinsurer or
reinsurer) any information, data, or material in Bank’s possession relating to
Borrower, the Loans, or the Property.

 

7.5          No Waiver; Consents.  No alleged waiver by Bank shall be effective
unless in writing, and no waiver shall be construed as a continuing waiver.  No
waiver shall be implied from Bank’s delay in exercising or failure to exercise
any right or remedy against any other party.  All rights and remedies of Bank
are cumulative.

 

15

--------------------------------------------------------------------------------


 

7.6          No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
permitted successors and assigns.

 

7.7          Notices.  All notices given under this Agreement shall be in
writing and be given by personal delivery, overnight receipted courier (such as
UPS, Airborne, or Federal Express) or by registered or certified United States
mail, postage prepaid, sent to the party at its address appearing below its
signature.  Notices shall be effective upon the first to occur of receipt, when
proper delivery is refused, or the expiration of forty-eight (48) hours after
deposit in registered or certified United States mail as described above. 
Addresses for notice may be changed by any party by notice to any other party in
accordance with this Section.  If Borrower is a partnership, service of any
notice on any general partner of Borrower is effective service on Borrower for
all purposes.  If more than one person or entity executes this Agreement as
Borrower, service of any notice on any one Borrower shall be effective service
on all Borrower parties for all purposes.

 

7.8          Dispute Resolution; Attorneys’ Fees.  Disputes under this Agreement
must be resolved in the manner specified in the RLOC Loan/Term Loan Agreement
and RE Loan Agreement, with attorneys’ fees and costs to be recovered as set
forth in the RLOC Loan/Term Loan Agreement and RE Loan Agreement.

 

7.9          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona, without regard to the
choice of law rules of that State, except to the extent that any of such laws
may now or hereafter be preempted by Federal law.  Borrower consents to the
jurisdiction of any Federal or State court within the State of Arizona, submits
to venue in such state, and also consents to service of process by any means
authorized by Federal law or the law of such state.  Without limiting the
generality of the foregoing, Borrower hereby waives and agrees not to assert by
way of motion, defense, or otherwise in such suit, action, or proceeding, any
claim that (i) Borrower is not subject to the jurisdiction of the courts of the
above-referenced state or the United States District Court for such state, or
(ii) such suit, action, or proceeding is brought in an inconvenient forum, or
(iii) the venue of such suit, action, or proceeding is improper.

 

7.10        Successors and Assigns.  The terms of this Agreement shall bind and
benefit the heirs, legal representatives, successors, and assigns of the
parties; provided, however, that Borrower may not assign this Agreement, or
assign or delegate any of its rights or obligations, without the prior written
consent of Bank in each instance. Bank in its sole and absolute discretion may
sell or assign the Loans or participations or other interests in all or part of
the Loans on the terms and subject to the conditions of the RLOC/Term Loan
Documents and the RE Loan Documents, all without notice to or the consent of
Borrower.  Also without notice to or the consent of Borrower, Bank or its
affiliates may disclose to any actual or prospective purchaser of any securities
issued or to be issued by Bank and to any actual or prospective purchaser or
assignee of any participation or other interest in the Loans or any other loans
made by Bank to Borrower (whether under this Agreement or otherwise), any
financial or other information, data or material in Bank’s possession relating
to Borrower, any partners of Borrower, the Loans, or the Property.

 

7.11        Severability.  The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provision.  If any
court of competent jurisdiction determines any provision of this Agreement to be
invalid, illegal or unenforceable, that portion shall be deemed severed from the
rest, which shall remain in full force and effect as though the invalid, illegal
or unenforceable portion had never been a part of this Agreement.

 

7.12        Interpretation.  Whenever the context requires, all words used in
the singular shall be construed to have been used in the plural, and vice versa,
and each gender shall include any other gender.  The captions of the sections of
this Agreement are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”  No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement.

 

16

--------------------------------------------------------------------------------


 

7.13        Amendments.  This Agreement may not be modified or amended except by
a written agreement signed by the parties.

 

7.14        Language of Agreement.  The language of this Agreement shall be
construed as a whole according to its fair meaning and not strictly for or
against any party.

 

7.15        Survival.  The representations, warranties, acknowledgments, and
agreements set forth herein shall survive the date of this Agreement.

 

7.16        Time is of the Essence.  Time is of the essence in the performance
of this Agreement, and each and every term thereof.

 

7.17        Recitals; Exhibits.  The recitals to this Agreement set forth above
in the “Factual Background” are true, complete, accurate, and correct, and such
recitals are incorporated hereby by reference.  The exhibits to this Agreement,
if any, are incorporated hereby by reference.

 

7.18        Exchange of Information.  Borrower agrees that Bank may exchange or
disclose financial and other information about Borrower or the Property with or
to any of Bank’s affiliates or other related entities.

 

7.19        Integration.  This Agreement (a) integrates all the terms and
conditions mentioned in or incidental to this Agreement; (b) supersedes all oral
negotiations and prior writings with respect to their subject matter, and (c) is
intended by the parties as the final expression of the agreement with respect to
the terms and conditions set forth herein and as the complete and exclusive
statement of the terms agreed to by the parties.  No representation,
understanding, promise or condition shall be enforceable against any party
unless it is contained in this Agreement.

 

7.20        No Amendment to Loans Documents.  Except as specifically provided
herein, this Agreement does not amend, modify, waive or limit any provision,
term, or condition of the RLOC/Term Loan Documents and the RE Loan Documents or
the Loans.

 

7.21        Counterparts.  This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts
constitute but one and the same document.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of the
date first above written.

 

“BORROWER”

 

INVENTURE FOODS, INC., a Delaware corporation

f/k/a THE INVENTURE GROUP, INC.

 

Address for notices to Borrower:

 

 

 

Inventure Foods, Inc.

 

 

5415 East High Street, Suite 350

By:

/s/ Steve Weinberger

 

Phoenix, AZ 85054

 

Steve Weinberger, Chief Financial Officer

 

Attention: Steve Weinberger

 

18

--------------------------------------------------------------------------------


 

“BANK”

 

U.S. BANK NATIONAL ASSOCIATION,

a national banking association

 

Address for notices to Bank:

 

 

U.S. Bank National Association

 

 

101 North First Avenue, Suite 1600

By:

/s/ Timothy R. Coffey

 

 

Phoenix, AZ  85003

 

Timothy R. Coffey, Vice President

 

Attention: Commercial Banking

 

19

--------------------------------------------------------------------------------

 


Exhibit “A”

 

COMPLIANCE CERTIFICATE

 

The undersigned, being the being the Chief Financial Officer and Treasurer of
INVENTURE FOODS, INC., a Delaware corporation (the “Borrower/Lessee”) hereby
certifies to U.S. BANK NATIONAL ASSOCIATION, a national banking association (the
“Bank”) and to U.S. BANCORP EQUIPMENT FINANCE, INC., an Oregon corporation
(“USBEF” or the “Lessor”) (the “Bank” and the “Lessor” hereinafter collectively,
the “Credit Parties,” each, a “Credit Party”), for itself and each of the other
Obligated Group Parties, as follows:

 

Definitions:  The following capitalized words and terms shall have the following
meanings when used in this Compliance Certificate (the “Compliance
Certificate”).  All references to dollar amounts shall mean amounts in lawful
money of the United States of America.  Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require.  Capitalized terms used and not defined herein have the
meanings given in the RLOC/Term Loan Agreement or the Master Lease Agreement, as
applicable.

 

“Credit Facilities” collectively mean, the RLOC Loan, the Term Loan, and the RE
Loan (as such terms are defined in the Modification Agreement) and the Master
Lease Agreement (each, individually, a “Credit Facility,” as applicable).

 

“Lease Documents” means all documents which evidence, guarantee, secure, or
otherwise pertain to the Master Lease Agreement.

 

“Obligated Group” and “Obligated Group Parties” shall mean, collectively,
(a) Borrower, (b) La Cometa, (c) PBC, (d) Tejas, (e) Boulder, (f) BN Foods, and
(g) Rader (each, individually, an “Obligated Group Party”).

 

“Modification Agreement” means that certain Modification and Extension Agreement
dated as of March 21, 2011, between Borrower/Lessor and Bank.

 

“RE Loan Documents” means all documents which evidence, guarantee, secure, or
otherwise pertain to the RE Loan, including but not limited to the RE Loan
Agreement, the RE Loan Note, the Business Security Agreement, the Deed of Trust,
and any other security instrument or agreement securing the RE Loan.

 

“RLOC/Term Loan Documents” means all documents which evidence, guarantee,
secure, or otherwise pertain to the RLOC/Term Loans, including but not limited
to the RLOC/Term Loan Agreement, the Business Security Agreement, the Deed of
Trust, and any other security instrument or agreement securing the RLOC/Term
Loans.

 

1.             This certificate (the “Compliance Certificate”) is being provided
pursuant to (i) Sections 3.5 and 3.17 of that certain Loan Agreement (Revolving
Line of Credit Loan and Term Loan) dated as of May 16, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“RLOC/Term Loan Agreement”), by and between Bank and Borrower, (ii) Sections 3.5
and 3.17 of that certain Term Loan Agreement dated as of June 28, 2007 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “RE Loan Agreement”), and (iii) Section 22 of that certain Master
Lease Agreement dated as of April 19, 2010 (including any schedules thereto, and
as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Lease”).  This Compliance Certificate is made with the acknowledgment
and agreement of the other Obligated Group Parties.

 

1

--------------------------------------------------------------------------------


 

2.             As of the effective date set forth below, the undersigned
has/have reviewed the transactions and conditions of Borrower/Lessee, and such
has not disclosed any condition or event which would constitute, and the
undersigned has/have no knowledge of any event which constitutes, or which, with
the giving of notice or the passage of time, or both, would constitute a default
or an Event of Default under (a) any of the RLOC/Term Loan Documents, (b) any of
the RE Loan Documents, or the (c) Lease or any other Lease Document.

 

3.             As of the effective date set forth below, the financial condition
of Borrower/Lessee, and each other Obligated Group Party, remains essentially
the same as it was the date of the last financial statement submitted by
Borrower/Lessee to any Credit Party and that no material adverse change has
occurred in the financial condition of Borrower/Lessee or the other Obligated
Group Parties that affects the any collateral securing any Credit Facilities or
the Lease, or Borrower/Lessee’s or any Obligated Group Party’s ability to pay or
performs any or its obligations under any of the Credit Facilities or the Lease
pursuant to the terms of (a) the RLOC/Term Loan Documents, (b) the RE Loan
Documents, and/or the (c) Lease or any other Lease Document, as applicable.

 

4.             As of the effective date set forth below, the Obligated Group is
in compliance with the financial covenants set forth in (i) Sections 3.5 and
3.17 of the RLOC/Term Loan Agreement, (ii) Sections 3.5 and 3.17 of the RE Loan
Agreement, and (iii) Section 22 of the Lease (collectively the “Financial
Covenant Provisions”):

 

(a)           On                             , 201       , the Obligated Group’s
Fixed Charge Coverage Ratio was                    to                   .  The
Obligated Group’s Fixed Charge Coverage Ratio is required to be at least 1.20 to
1.00, tested quarterly, on a rolling four (4) quarter basis, calculated at the
end of each fiscal quarter, using the results of that fiscal quarter and each of
the three (3) immediately preceding fiscal quarters, pursuant to the Financial
Covenant Provisions.

 

(b)           On                             , 201       , the Obligated Group’s
Leverage Ratio was                    to                   .  The Obligated
Group’s Leverage Ratio is required to be not more than 3.00 to 1.00, as of the
last day of each fiscal quarter beginning with fiscal quarter ended March 31,
2011, pursuant to the Financial Covenant Provisions

 

Upon the request of Bank or Lessor, Borrower/Lessee shall provide financial
covenant analyses and information in form and substance acceptable to Bank and
Lessor showing Borrower/Lessee’s compliance with the financial covenants set
forth in the (i) the RLOC/Term Loan Agreement, (ii) the RE Loan Agreement, and
(iii) the Lease, which shall be true and accurate on and as of the effective
date of this Compliance Certificate.

 

5.             As of the effective date set forth below, neither Borrower/Lessee
nor any other Obligated Group Party has any claim against Bank or Lessor, or any
defenses or offsets to payment of any Credit Facility or any other amounts due
under (a) any of the RLOC/Term Loan Documents, (b) any of the RE Loan Documents,
or (c) the Lease or any other Lease Document.

 

6.             As of the effective date set forth below, the representations and
warranties contained in the (a) the RLOC/Term Loan Documents, (b) the RE Loan
Documents, or (c) the Lease and any other Lease Documents are true and correct
in all material respects as of the date of this Compliance Certificate to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date.

 

7.             As Chief Financial Officer and Treasurer of Borrower/Lessee, I am
authorized to execute and deliver this Compliance Certificate to Bank and Lessor
on behalf of Borrower/Lessee.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate has been executed to be
effective as of                           , 201      .

 

“BORROWER/LESSEE”

 

INVENTURE FOODS, INC.,
a Delaware corporation

 

Address for notices to Borrower/Lessee:

Inventure Foods, Inc.

By:

 

 

5050 N. 40th Street, Suite 300

Name:

 

 

Phoenix, Arizona  85018

Title:

 

 

Attention:  Steve Weinberger

 

3

--------------------------------------------------------------------------------